   Case: 1:19-cv-02436 Document #: 77 Filed: 12/11/20 Page 1 of 4 PageID #:389




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

ETERNITY MART, INC. d/b/a                  )
GREAT DEALS OF TEXAS                       )
                                           )
             Plaintiff,                    )
                                           )      Case No. 19-cv-02436
            V.                             )
                                           )      Hon. Judge John J. Tharp, Jr.
NATURE'S SOURCES, LLC,                     )
                                           )      Magistrate Judge Harjani
            Defendant.                     )


                                JOINT STATUS REPORT

  (a) The progress of discovery

            The parties have completed all Plaintiff and Defendant's individual witnesses'

     discovery depositions and the respective 30(b)(6) witnesses' depositions. Following the

     parties' multiple meet and confers to resolve discovery disputes, Plaintiff produced

     another set of supplemental document production on November 10, 2020. Defendant has

     reviewed Plaintiffs latest document production. The parties are now working together in

     an effort to resolve the outstanding discovery issues. Plaintiff will continue to make

     supplemental production(s) of requested documents, subject to objections raised by

     Plaintiff as to some requests. Plaintiff has not waived any of its objections to certain

     discovery requests made by Defendant.

            In light of the outstanding Amazon records issue, the Court will set a new

     discovery deadline at a later time. See Judge Harjani's October 20, 2020 order (Dkt #76).

  (b) The status of briefing on any unresolved motions
     Case: 1:19-cv-02436 Document #: 77 Filed: 12/11/20 Page 2 of 4 PageID #:390




                  Defendant's Motion to Consolidate case 20-cv-4221 and the present case 19-cv-

          02436 is still pending before Judge Norgle. On December 2, 2020, Judge Norgle entered

          a briefing schedule for this Motion Amazon's response to the Motion is due on

          December 16, 2020 and Defendant's reply is due on December 23, 2020.          See Judge

          Norgle's December 2, 2020 order entered for the case 20-cv-4221 (Dkt #18).

    (c) Settlement efforts

                 The parties exchanged settlement demands and offers in 2019. But the parties do

          not believe further settlement efforts would be meaningful at this time. The parties can

          revisit settlement possibilities after completing fact discovery.

    (d) Provide an agreed proposed schedule (or alternative proposals) for the next 45 days

                 The parties wi II propose an agreed schedule after the dispute over Amazon

          records is resolved.

    (e) Provide an agreed proposed revised discovery and dispositive motion schedule (or

          alternative proposals) in cases where the current schedule needs revision.

                 The parties will propose an agreed fact discovery deadline after the dispute over

          Amazon's records is resolved.

    (f) Request any agreed action that the Court can take without a hearing

                 The Court can set a new discovery deadline without a hearing.

    (g) State whether the parties believe a telephonic hearing with the judge is necessary

          and time urgent

          If Defendant's aforementioned Motion to Consolidate is granted, the parties believe that

a telephonic hearing on the Motion to Compel Amazon's records will be necessary and time

urgent.



                                                    2
    Case: 1:19-cv-02436 Document #: 77 Filed: 12/11/20 Page 3 of 4 PageID #:391




DATED:        December 11, 2020              Respectfully submitted,




ETERNITY MART, LLC                           NATURE'S SOURCES, LLC
 By Its Counsel:                             By Its Counsel:
 Isl Erin Russell                            Isl Gary Zhao
Erin K. Russell                              Gary Zhao
THE RUSSELL FIRM                             Yuan Zhou
833 W. Chicago Avenue                        SMITHAMUNDSEN LLC
Suite 508                                    150 N. Michigan Ave., Ste. 3300
Chicago, IL 60642                            Chicago, IL 60601
erin@russellfirmchicago.com                  (312) 894-3377 (Telephone)
                                             gzhao@salawus.com




                                         3
    Case: 1:19-cv-02436 Document #: 77 Filed: 12/11/20 Page 4 of 4 PageID #:392




                                     Certificate of Service


       I hereby certify that on December 11, 2020, a copy of the foregoing was filed via the
Court's ECF filing system, thereby serving it upon all counsel of record.

                                       SMITHAMUNDSEN LLC

                                 By: /s/ Gary Zhao
                                     One of the Attorneys for Defendant
                                     NATURE'S SOURCES, LLC




                                               4
